Exhibit 10.1
MIDSTREAM FEE RELIEF AGREEMENT
This Midstream Fee Relief Agreement (the “Agreement”) is dated effective as of
July 1, 2020, by and among Noble Energy, Inc. (“Noble”), Noble Midstream
Partners LP (“NBLX”) and Noble Midstream Services LLC (“OpCo”), each a “Party”
and, collectively the “Parties.”
WHEREAS, Noble, on behalf of itself and each Producer, NBLX, on behalf of itself
and each Midstream Co, and OpCo entered into that certain (a) Third Amended and
Restated Crude Oil Gathering Agreement dated as of November 14, 2019, (b) Third
Amended and Restated Produced Water Services Agreement dated as of November 14,
2019, (c) Third Amended and Restated Fresh Water Services Agreement dated as of
November 14, 2019, and (d) Third Amended and Restated Gas Gathering Agreement
dated as of November 14, 2019 (collectively, the “Midstream Gathering
Agreements”);
WHEREAS, the Midstream Gathering Agreements, among other things, provide for and
govern the gathering of oil, gas, produced water and the provision of certain
fresh water services performed by NBLX from certain wells and EcoNodes owned and
operated by Noble, including the EcoNodes listed below;
WHEREAS, the Parties desire to execute this Agreement to memorialize the
agreement by and among Noble, NBLX and OpCo whereby NBLX will provide certain
fee reductions under the Midstream Gathering Agreements in consideration for
Noble agreeing to return the Shut-In EcoNodes (as defined below) to production,
on the terms and conditions contained herein; and
WHEREAS, Noble would not have otherwise returned the Shut-In EcoNodes to
production during the period from July 1, 2020 through October 31, 2020 (the
“Relief Term”), absent the execution of this Agreement by the Parties.
NOW THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency whereof
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:
1.Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the applicable Midstream Gathering Agreements. The
recitals are incorporated herein for all purposes.


2.Pursuant to this Agreement, the Parties hereby agree that NBLX shall provide
Noble with a 40% reduction in the oil, gas and produced water gathering fees
charged as of the date of this Agreement by NBLX pursuant to the Midstream
Gathering Agreements (“Shut-In Relief”) for seven (7) currently shut-in Noble
operated EcoNodes and their associated wells, which Shut-In EcoNodes, associated
DPs and locations are set forth below (“Shut-In EcoNodes”):

SHUT-IN ECONODESDPLOCATIONLC22-ADP205EAST PONYOSCAR Y10 SEDP9MUSTANGWELLS RANCH
AA33DP113WELLS RANCHHARPER-KONA A21DP122/123WELLS RANCHLARSON AA19DP120/121WELLS
RANCHAGGIE-COLT AA17DP20WELLS RANCHSHADOW AA30DP103WELLS RANCH




--------------------------------------------------------------------------------



For clarification purposes, the current gathering fees (the “Current Fees”) and
the proposed reduced gathering fees (the “Reduced Fees”) associated with the
Shut-In EcoNodes are set forth on Exhibit A, attached hereto and incorporated
herein for all purposes.
3.If Noble returns a Shut-In EcoNode to production, which Noble may elect in its
sole discretion, then NBLX agrees to provide the Shut-In Relief to Noble for
such Shut-In EcoNode from the later of (i) July 1, 2020 or (ii) the date of
first flow of product from such Shut-In EcoNode to the System through the Relief
Term (or the remainder thereof), subject to Section 4.


4.During the Relief Term, if Noble elects, in its sole discretion, to return any
Shut-In EcoNodes and their associated wells to shut-in status for economic
reasons due to commodity price decline (such shut-in, an “Elective Shut-In” and
such shut-in EcoNode, an “Elective Shut-In Econode”), then the Shut-In Relief
will terminate with respect to such individual Elective Shut-In EcoNode and
Noble will be required to refund, within ten (10) days of providing NBLX notice
of such Elective Shut-In pursuant to Section 6 hereof, to NBLX the difference
between amounts billed at the Reduced Fees and the amounts that should have been
billed at the Current Fees for such individual EcoNode.


5.Notwithstanding Section 4, the Shut-In Relief will only be terminated due to
Elective Shut-Ins, and Noble shall not have to refund NBLX any amounts realized
via the Shut-In Relief in the event that Noble returns any of the Shut-In
EcoNodes and their associated wells to shut-in status for operational reasons,
including, but not limited to, (i) an event of emergency, (ii) environmental
issue, (iii) repair, (iv) well loading, (v) an order from the state or state
agency (such shut-in, a “Required Shut-In” and such shut-in EcoNode, a “Required
Shut-In EcoNode”). Noble shall use reasonable efforts to resume production from
any Required Shut-In EcoNode as soon as practicable.


6.As soon as reasonably practicable, but in any event no later than thirty (30)
days following the shut-in pursuant to the provisions contained herein, Noble
shall provide NBLX with written notice of any such Elective Shut-In or Required
Shut-In applicable to the Shut-In EcoNodes listed in Section 2 and shall set
forth the reasons for such shut-in. Any notices required to be delivered
hereunder to NBL, NBLX, or OpCo shall be provided in accordance with the
applicable notice provisions of the Midstream Gathering Agreements.


7.The term of this Agreement shall continue until October 31, 2020; provided
that, not later than October 16, 2020, or such other date as the Parties agree,
the Parties shall meet to review current commodity pricing, forecasting, and
NBLX gathering fees to determine if an extension of the Relief Term is
appropriate or desirable.


8.Each Party shall have the right to assign its rights and obligations under
this Agreement in accordance with Article 16 of each of the Midstream Gathering
Agreements. Notwithstanding the foregoing, if Noble assigns, in whole or in
part, any Midstream Gathering Agreement (including any acreage dedicated
thereunder) as permitted thereunder to any Person other than an Affiliate of a
Party (the “Assignee”) which would cause any of the Shut-In EcoNodes to be owned
by any party other than Noble, or an Affiliate, then this Agreement shall
automatically terminate and be of no further force nor effect with respect to,
and solely to the extent of, such impacted Shut-In EcoNode.


9.The Parties hereto agree that each of Sections 17.6 (Governing Law;
Arbitration) and Section 17.11 (Confidentiality) of the Midstream Gathering
Agreement are incorporated herein by reference, mutatis mutandis.


Page 2 of 5



--------------------------------------------------------------------------------



10.Except as expressly provided for herein, the terms of this Agreement do not
amend the Midstream Gathering Agreements between the Parties, which shall remain
in effect pursuant to their terms.


11.This Agreement may be executed in any number of counterparts with the same
effect as if all signatory Parties had signed the same document and shall be
construed together and shall constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission or in
portable document format (.pdf) (or similar electronic format) shall be
effective as delivery of a manually executed counterpart hereof.




[Signature Page Follows]
Page 3 of 5




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.


On behalf of itself and each Producer:
NOBLE ENERGY, INC.


By: /s/ T. Hodge Walker
Name: T. Hodge Walker
Title: Senior Vice President




On behalf of itself and each Midstream Co:
NOBLE MIDSTREAM PARTNERS LP
By Noble Midstream GP LLC,
its general partner




By: /s/ Robin H. Fielder
Name: Robin H. Fielder
Title: President and Chief Operating Officer


                        


OpCo:
NOBLE MIDSTREAM SERVICES, LLC




By: /s/ Robin H. Fielder
Name: Robin H. Fielder
Title: President and Chief Operating Officer    


Page 4 of 5



--------------------------------------------------------------------------------



EXHIBIT A
Current Fees; Reduced Fees




[Current Gathering Fees and Proposed Reduced Gathering Fees]












Page 5 of 5

